DETAILED ACTION

In view of the Appeal Brief filed on June 23, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)	file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or
(2)	initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saar, pn 4,267,914 in view of Grand, et al., pn 7,190,145, Boucher et al., U. S. Pub. No. 2004/0123662, O’Regan et al., U. S. Pub. No. 2013/0063304, Kuroda et al., pn 5,373,732, Gertiser, pn 4,509,484, and Wakahara et al., pn 5,263,453.
Regarding claims 1, 5, 6, 12 and 13, Saar substantially discloses applicant’s claimed invention, and specifically discloses a power saw with almost every active step of the claimed method (except for the limitations shown in italics and grayed-out) as follows:
detecting whether a kickback event of a saw blade of the power saw has occurred by:

using a controller (e.g., see Fig. 12) to sample the output signal at a predetermined sampling rate to determine the rotation speed of the saw blade;
after each sample of the output signal, determining a current average blade speed, the current average blade speed corresponding to an average of the rotation speed indicated by a current sample of the output signal with the rotation speeds indicated by a predetermined number of previous samples of the output signal;
after determining the current average blade speed, comparing the current average blade speed with a previous average blade speed, the previous average blade speed corresponding to the current average blade speed calculated for a previous sample of the output signal; and
detecting whether a kickback event of the saw blade has occurred based on the comparison of the current average blade speed to the previous average blade speed (e.g., the measured rate of change of speed is considered to be the comparison of the current blade speed to the previous blade speed);
[claim 5] wherein the comparison of the current average blade speed with the previous average blade speed further comprises:
determining a first percentage difference between the current average blade speed and the previous average blade speed, and

[claim 6] wherein the first predetermined percentage difference threshold value is at least 0.003%;
[claim 12 (from 11)] further comprising:
activating kickback mitigating measures in response to detecting a kickback event (e.g., see the paragraph bridging columns 8-9 for various kickback mitigating measures);
[claim 13 (from 11)] wherein the kickback mitigating measures include deactivating a motor that drives the saw blade (e.g., see col. 8, lines 1-3).
Thus, Saar lacks the speed being used by the controller to determine a kickback event is a current average blade speed.
However, it is respectfully submitted that one having ordinary skill in the art would readily recognize that using average readings of a plurality of samples (i.e., current average speed) rather than using a reading from each sample (i.e., current instantaneous speed) as input to a control function provides a more general reading providing a smoother input curve during normal operation as an indication of the behavior/performance (i.e., the average speed) of the desired component (i.e., the blade) of the device/apparatus. One having ordinary skill in the art would be well aware that using such averages effectively provides a dampening effect of the controlling of the control system; that is, it makes the control system less sensitive to each sample 
The following are examples of technology wherein the average speed is tracked rather than instantaneous speed; that is, a moving average speed is tracked.
Grand discloses a control structure as part of a method and apparatus for improving speed measurement in multi-pole machines and teaches that
“Computation of the moving average speed reduces errors in speed measurements due to pole misalignment and may provide for smaller control adjustment times for controlling motor speed variability.” (e.g., see abstract, lines 11-15).
	Boucher discloses a control structure used on a marine vessel and teaches that
“For example, if it is detected that the boat is accelerating (either by monitoring engine rpm, or monitoring changes in the average speed (e.g. the first derivative of speed), and increase Smax occurs during this time. The smoothed speed would more closely track the actual speed during acceleration. Then, when the boat is no longer accelerating, the window can be shut down to provide less jitter.” (emphasis added) (see paragraph 0054).
	O’Regan discloses a control structure used in a marine environment and teaches that
“For example, the velocity of the tracking devices may be monitored and transmitted for storage in the spatial data repository. In this example, a sea-conditions notification may be generated if the average velocity of the tracking devices changes by a predetermined percentage. The change in average velocity may indicate that there is a significant change in sea conditions.” (emphasis added) (see paragraph 0091).
Koroda discloses a control structure used with internal combustion engines and teaches, for example, that
“The system calculates a difference between the first average speed and the second average speed, and determines based on the difference whether or not the combustion state of the engine is abnormal.” (emphasis added) (e.g., see the abstract).
Koroda provides a more detailed description of such a control operation in the last full paragraph in column 9 (starting at line 41).
Finally, Gertiser (e.g., see the paragraph beginning at col. 8, line 20, particularly the first two sentences thereof) and Wakahara (e.g., see the paragraph beginning at col. 10, line 40) each teach a control structure used with internal combustion engines, wherein the control structure relies on moving average speed.
Further, it is respectfully submitted that the proposed modification of Saar with using the current average blade speed, including using the current average blade speed in the manner taught by the specific evidentiary references above, would either inherently include the following steps, or the following steps would be obvious known alternative steps to one having ordinary skill in the art for determining differences between the samples of current average blade speed:
[claim 7] further comprising:
comparing the blade speed indicated by the current sample to the blade speed indicated by the previous sample;
determining a second percentage difference between the blade speed indicated by the current sample to the blade speed indicated by the previous sample; and

[claim 9 (from 7)] further comprising:
calculating a predetermined percentage of the current average speed value; and
determining that a kickback event of the saw blade has occurred when the first percentage difference is greater than a first predetermined percentage difference threshold value, the second percentage difference is greater than a second predetermined percentage difference threshold value, and the blade speed indicated by the current sample is less than or equal to the predetermined percentage of the current average speed value;
[claim 11 (from 9)] wherein detecting a kickback event further comprises:
determining that a kickback event of the saw blade has occurred when, for a predetermined number of samples within the predetermined amount of time, the first percentage difference is greater than a first predetermined percentage difference threshold value, the second percentage difference is greater than a second predetermined percentage difference threshold value, and the blade speed indicated by the current sample is less than or 
Thus, while none of the above teachings of the evidentiary references are provided on cutting machines, they are all provided on control structures used in various types of apparatus where it is desired to track moving average speed to “smooth out” the curve so as to provide a more accurate indication of how the machine is operating. Therefore, it would have been obvious to one having ordinary skill in the art to adapt the controller of Saar to use average speeds from plural samplings rather than the specific speed of each sampling to control its operation for at least the reason(s) described above.
Regarding claims 6, 8, and 10, Saar discloses a method of operating a power saw with almost every active step of the claimed method but lacks the specific value set forth as follows:
[claim 6] wherein the first predetermined percentage difference threshold value is at least 0.003%;
[claim 8 (from 7)] wherein the first predetermined percentage difference threshold value is at least 0.003%, and
wherein the second predetermined percentage difference threshold value is 0;
[claim 10 (from 9)] wherein the first predetermined percentage difference threshold value is at least 0.003%,

wherein the predetermined percentage is 98%.
However, it is respectfully submitted that the Examiner maintains the position the specific value(s) set forth in claims 6, 8, and 10 are considered to be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one having ordinary skill in the art.

Response to Arguments
Applicant's arguments filed in the Appeal Brief on June 23, 2020 have been fully considered. The Examiner respectfully maintains the position previously held with respect to the independent claim and has provided evidence in the form of the above teaching references to provide explicit support for the Examiner’s position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
February 27, 2021